Firefox Case 2:20-cv-05461-JS-ST Document 20 Filed 07/26/21 Page 1of1PagelD #: 51 about:blank

JAMES GREENBERG, P.C.
240 Kent Ave, Suite B-13
Brooklyn, NY 11249
James K. Greenberg, Esq. (917)262-0745 direct dial
Email: jim@iamesgreenberglaw.com (212)545-7337 voicemail

 

(917)591-4999 fax

Ranadeb Mukherjee, Esq., Of Counsel
Ran Mukherjee, P.C.

Seth Harris, Of Counsel
Burns & Harris, P.C.

July 26, 2021

Via Electronic Filing
Magistrate Judge Steven L. Tiscione

U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Sosa v. Katzman, M_D., et al 20-cv-05461 JS-ST)
Hon. Judge Tiscione:

This law firm represents the Plaintiff Jay Sosa. Parties are currently scheduled to
provide settlement positions on July 28, 2021, and participate in a settlement conference
on July 30, 2021.

We respectfully request a 30-day extension of both of these dates, such that

parties would provide settlement positions on August 27, 2021, and participate in a
settlement conference on such date as the Court is able to schedule one.

The reason for the request is that Plaintiff's expert is still completing his report,
which will be crucial for Defendant’s evaluation of how to approach settlement. Parties
have completed fact discovery.

I have conferred with Mr. Kutner, counsel for Defendants, and he consents to
this request for extension.

Respectfully submitted,

GF

Ran Mukherjee

of | 7/26/2021, 4:19 PM
